 


 
Exhibit 10.7


 
 
The undersigned hereby affirms that there is no Social Security number contained
in this document
 
 
 
RECORDING REQUESTED BY:
HIGH TEST HAY, LLC
HC 76 Box 36006
Tonopah, NV 89049
 
 
 
AFTER RECORDATION RETURN TO:
HIGH TEST HAY, LLC
Attn: Mark Dowers
HC 76 Box 36006
Tonopah, NV 89049
 
 
SPACE ABOVE THIS LINE FOR RECORDER’S USE

 
 
 
 
 
OPTION AND LEASE OF WATER RIGHTS
 
By
 
HIGH TEST HAY, LLC
of Tonopah, NV
 
and
 
Star Gold Corp.
of Coeur d’Alene, ID
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 
 

 
 
OPTION AND LEASE OF WATER RIGHTS
 
1.
Background
1
2.
HIGH TEST HAY, LLC’s Obligations
1
3.
Lease Term
2
4.
Rental
3
5.
Beneficial Use
4
6.
Liability and Indemnity
5
7.
Default
5
8.
Miscellaneous Provisions
6
 
8.1
Notices
6
 
8.2
Sharing of Documents
6
 
8.3
Inspection of Facilities
6
 
8.4
Applicable Law
6
 
8.5
Waiver
6
 
8.6
Taxes
6
 
8.7
Entire Agreement
7
 
8.8
Captions
7
 
8.9
Expenses of Enforcement
7
 
8.10
Pronouns
7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Water Rights Option and Lease Agreement
 

 
 
OPTION AND LEASE OF WATER RIGHTS
 
For good and valuable consideration, HIGH TEST HAY, LLC of Tonopah, Nevada and
Star Gold Corp. (STAR GOLD) of Coeur d’Alene, Idaho hereby make this Option and
Lease of Water Rights (the “Agreement”) as of this 21st day of August, 2017
(“Effective Date”).
 
 Background

 
1.1 HIGH TEST HAY, LLC is the owner with regard to certain water rights (the
“Water Rights”) listed on the annexed Exhibit A. STAR GOLD desires to lease
these Water Rights for purpose of mining and milling use. The total amount of
water subject to this Option and Lease of Water Rights is 222 acres at a duty of
4.0 acre-feet/acre, or 888.00 acre feet per annum. HIGH TEST HAY, LLC has
appropriated the water which is the basis of the Water Rights by means of
underground sources which are located at the Nevada State Engineer (State
Engineer) approved points of diversion.
 
1.2 HIGH TEST HAY, LLC, owns 816 acres of Water Rights for a Total Combined Duty
of 3,264 acre-feet, under Nevada Division of Water Resources Permit Numbers
77989, 77994, 77997, 77998, 77999, 78001, 81634, 82515, 82516, 84400, 84427, and
84428 for irrigation use. Currently HIGH TEST HAY, LLC, has approximately 600
acres of irrigable land under production. STAR GOLD seeks approval of the State
Engineer to grant change applications which modify the Place of Use, Point of
Diversion, and Manor of Use of a portion of the water right permits specified
above for Mining and Milling use.
 
1.3 HIGH TEST HAY, LLC desires to assure itself that the Water Rights will be
beneficially used for the life of the within lease in accordance with the terms
of this lease.
 
1.4 STAR GOLD desires to assure itself that the Water Rights can be beneficially
used for its mining and milling purposes
 
1.5 STAR GOLD desire to lease the Water Rights from HIGH TEST HAY, LLC and the
parties are willing to lease the Water Rights under the terms of this Agreement.
 
 HIGH TEST HAY, LLC’s Obligations

 
HIGH TEST HAY, LLC agrees to the following:
 
2.1 To support STAR GOLD’S activities by filing applications for permits to
change the point(s) of diversion, place of use, and and/or manner of use of the
Water Rights as necessary to allow STAR GOLD to fully utilize the Water Rights
for any lawful purpose during the term of this Agreement, at no cost to HIGH
TEST HAY, LLC. STAR GOLD shall furnish HIGH TEST HAY, LLC with information
regarding the point(s) of diversion, place(s) of use of the Water Rights as
necessary for the Water Rights to be used by STAR GOLD for its purposes.
 
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 1

 
 
2.2 HIGH TEST HAY, LLC, or an agent of its choosing, will be fully responsible
for all aspects of water rights management of the approved permits to change the
point(s) of diversion, place of use, and manner of use of the Water Rights as
necessary to allow STAR GOLD to fully utilize the Water Rights for any lawful
purpose during the term of this Agreement, at no cost to HIGH TEST HAY, LLC.
This includes all State Engineer requirements, but not limited to filing change
applications, proof of completion, proof of beneficial use, extensions of time,
pumping data submissions, associated engineering consulting fees, and monitoring
requirements. HIGH TEST HAY, LLC will be reimbursed by STAR GOLD for the
on-going management of the Water Rights. HIGH TEST HAY, LLC agrees to use
Turnipseed Engineering, LTD, or other experienced Nevada water rights firms for
the work who will charge customary rates.
 
2.3 HIGH TEST HAY, LLC will not be responsible for any costs associated with
transferring water rights for use by STAR GOLD. HIGH TEST HAY, LLC will be
responsible for the costs associated with transferring the water rights back to
use by HIGH TEST HAY, LLC after the termination of this lease.
 
2.4 HIGH TEST HAY, LLC will coordinate with STAR GOLD and allow it to fully
review and approve, using reasonable judgement, any and all documentation
required to be submitted to the State Engineer for all aspects of water rights
management for permits to change the point(s) of diversion, place of use, and
manner of use of the Water Rights.
 
3.
 Lease Term

 
3.1 The initial term of this lease is for ten (10) years commencing on the date
from which the first ore is placed on the leach pad.
 
3.2 STAR GOLD is hereby granted two (2) options, each for extending the lease
for an additional ten-year (10) term (for the avoidance of doubt, this Agreement
grants STAR GOLD the ability to lease the Water Rights for up to a total of
thirty (30) consecutive years). Each option to extend the lease shall be
exercised by written notice to HIGH TEST HAY, LLC given by STAR GOLD not more
than twenty-four (24) months and not less than twelve (12) months prior to the
end of the then current term.
 
3.3 Should STAR GOLD fail to notify HIGH TEST HAY, LLC of STAR GOLD’S intent to
exercise an option of extending the lease for an additional ten (10) year term
pursuant to the terms or conditions outlined in Section 3.2, this lease shall
expire at the end of the then current term. All rights to the appropriation of
the water which are the subject matter of this lease then will revert to HIGH
TEST HAY, LLC.
 
3.4 STAR GOLD may cancel this lease if the State Engineer denies permits to
change the point(s) of diversion, place of use, and manner of use of the Water
Rights, or if mine operating permits are not obtained within three (3) years
from the Effective Date of this lease agreement.
 
3.5 STAR GOLD may terminate this lease upon one hundred (180) days’ written
notice to HIGH TEST HAY, LLC. In the event Star Gold terminates this lease
pursuant to this Section 3.5, Star Gold shall nevertheless be obligated to pay,
according to the terms of this lease, all rental payments until the earlier of
twelve (12) months following the notice of termination or until any of the water
leased hereby is utilized or re-leased by HIGH TEST HAY, LLC.
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 2

 
 
3.6 STAR GOLD may assign its right, title and interest in and to this lease in
conjunction with a Change in Control transaction. Change in Control means; (i)
the acquisition of the Company by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation or equity transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s equity holders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least 50% of the voting power
of the surviving or acquiring entity (provided that the sale by the Company of
its securities for the purposes of raising additional funds shall not constitute
a Change of Control hereunder); or (ii) a sale of all or substantially all of
the assets of the Company.
 
3.7 STAR GOLD shall pay costs incurred in applying for and obtaining approval of
any permits it needs to utilize the water leased under this Agreement, including
without loss of generality any permits from the State Engineer for transferring
the Water Rights to STAR GOLD’S project location. These separate costs incurred
are to be paid within thirty (30) days of receipt of invoices for such costs by
STAR GOLD and are not included as part of the rents for lease of Water Rights.
 
3.8 It is expected that temporary change applications are to be filed with the
State Engineer’s Office annually to change the point(s) of diversion, place of
use, and manner of use of Water Rights as necessary to allow STAR GOLD to fully
utilize the Water Rights for any lawful purpose during the term of this
Agreement. Permanent change applications will not be filed, unless written
authorization is provided by HIGH TEST HAY, LLC, as the resulting permit will
remove the consumptive use portion of the water right.
 
3.9 If applications to change the point(s) of diversion, place of use, and
manner of use of Water Rights are protested, STAR GOLD is solely responsible for
addressing and/or litigating said protests. STAR GOLD may litigate the protests
but is not obligated to do so.
 
3.10 Water Rights and any change applications of Water Rights will remain in
HIGH TEST HAY, LLC’s name for the duration of this lease.
 
3.11 A copy of this Agreement will be filed at the State Engineer’s Office for
its records.
 
4.
 Rental

 
4.1 STAR GOLD shall pay HIGH TEST HAY, LLC for Water Rights at the rate of
$190.00 per acre-foot per annum, as adjusted. This amounts to an obligation of
$168,720.00 per year ($42,180.00 per quarter), as adjusted, as rental for the
Water Rights. One-quarter of the annual rent shall be paid on the first day of
each quarter (January 1st, April 1st, July 1st, and October 1st), without grace,
to HIGH TEST HAY, LLC, LLC, HC 76 Box 36006, Tonopah, NV 89049. Changes to
Payment Address shall be provided to STAR GOLD in writing by HIGH TEST HAY, LLC,
no less than thirty (30) days prior to the next scheduled payment. The first
quarterly lease payment will commence from and be paid within 10 days of the
date of the first ore being placed on the leach pad. This first payment will be
prorated according to the number of days left in the quarter, but not more than
$42,180.00. All future payments will be made on the quarterly schedule in the
amounts listed above. The last payment of the ten-year term will be $42,180.00
minus (-) the prorated first payment amount.
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 3

 
 
4.2 STAR GOLD shall pay $25,000.00 to HIGH TEST HAY, LLC on the Effective Date
for a three (3) year option to commence the lease. This option money is not
refundable. If mine operating permits are not obtained within three (3) years
from the Effective Date of this Agreement, Star Gold at its sole discretion, may
continue the option and lease annually with an additional $25,000 payment each
year for up to three (3) additional years. Each of these additional $25,000.00
payments, if made, are not refundable.
 
4.3 If the lease is renewed at the end of the initial ten (10) year period, the
Consumer Price Index (CPI) for the previous 10 years will be analyzed and used
to calculate a new lease cost for the next 10 years. If the lease is renewed at
the end of the second ten (10) year period, the Consumer Price Index (CPI) for
the second 10-year period will be analyzed and used to calculate a new lease
cost for the final 10 years
 
4.4 If the Water Rights are reduced due to any regulatory reason, the adjusted
or unadjusted annual rent shall be reduced in proportion to the reduction of the
Water Rights effective on the date of the reduction.
 
4.5 STAR GOLD shall have the right to terminate this Agreement by written notice
to HIGH TEST HAY, LLC, if at any time during the term of this Agreement, STAR
GOLD is prevented from using the Water Rights obtained hereunder because of
judicial orders, court decrees or local, state or federal laws, rules or
regulations now or hereinafter in effect.
 
5.
 Beneficial Use

 
5.1 STAR GOLD shall make every effort to beneficially use all of the leased
Water Rights to keep them in good standing. Until full beneficial use is made,
STAR GOLD shall provide required information to HIGH TEST HAY, LLC which shall
file necessary applications for extension of time.
 
5.2 STAR GOLD must provide monthly pumping volume data and well level data of
all leased Water Rights (or change applications of leased Water Rights) to HIGH
TEST HAY, LLC on a regular basis, or as requested by HIGH TEST HAY, LLC. HIGH
TEST HAY, LLC, or an agent of its choosing, will then analyze this data prior to
any submission of data to the State Engineer’s Office.
 
5.3 HIGH TEST HAY, LLC shall, pursuant to the terms and conditions of this
Agreement, be allowed to continue utilizing all water rights for irrigation
until that date which is six (6) months after the date STAR GOLD gives HIGH TEST
HAY, LLC written notice that STAR GOLD needs to begin drawing upon the 888
acre-feet for its own use and purposes (the “Irrigation Termination Date”). The
use, by HIGH TEST HAY, LLC, of these 888 acre-feet of Water Rights shall not
affect the rental charges listed in Section 4.1 of this Agreement. From the
Effective Date until the Irrigation Termination Date, HIGH TEST HAY, LLC shall
make full beneficial use of the of the remaining water rights and shall not do
or perform any act which could jeopardize the use of those 888 acre-feet of
water rights leased by STAR GOLD.
 
5.4 If STAR GOLD fails to place all 888.00 acre-feet annum of Water Rights to
full beneficial use, and it has determined that it will never place all 888.00
acre-feet annum of Water Rights to full beneficial use, then HIGH TEST HAY, LLC
has the right to withhold the unused portions of the said 888.00 acre-feet per
annum of Water Rights in the following years temporary change applications and
use said unused portions as it desires. If STAR GOLD fails to place all 888.00
acre-feet annum of Water Rights to beneficial use, this failure does not change
the rental charges listed in Section 4.1 of this Agreement for the Water Rights
which are put to beneficial use.
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 4

 
 
6.
 Liability and Indemnity

 
6.1 STAR GOLD hereby indemnifies HIGH TEST HAY, LLC, its officers, employees,
servants, agents, subsidiaries or affiliates and agrees to hold them harmless
against all claims, demands, damages, personal injury, illness, death, property
damage or loss incurred by any person, animal, fish, plant or geological or
meteorological feature as a result of or in connection with STAR GOLD’S use of
the Water Rights.
 
6.2 STAR GOLD shall comply with all laws and regulations, whether of federal,
state or local jurisdictions, applicable to the subject matter of this
Agreement. STAR GOLD shall have sole responsibility to dispose of water it
produces hereunder. STAR GOLD is solely responsible for all environmental and
any other regulatory requirements regarding the use of Water Rights under this
lease.
 
6.3 HIGH TEST HAY, LLC hereby indemnifies STAR GOLD, its officers, employees,
servants, agents, subsidiaries or affiliates and agrees to hold them harmless
against all claims, damages, personal injury, illness, death, property damage or
losses of any kind incurred by any person, animal, fish, plant or geological or
meteorological feature as a result of or in connection with HIGH TEST HAY, LLC’s
use of the 600 acres of water rights for irrigation and/or any losses of any
kind as a result of loss of use of the Water Rights, or any of them by virtue of
HIGH TEST HAY, LLC’s failure to make timely filings with the State Engineer as
required herein.
 
7.
 Default

 
In the event STAR GOLD defaults in the payment of money required hereunder and
does not cure said default within 20 days after written notice, in addition to
any other remedies provided by law, HIGH TEST HAY, LLC may retake possession of
the water, and apply the water to other uses at its discretion. Such retaking
possession of the water and application of the water to other uses shall not
terminate this lease, and the rental reserved hereunder shall continue to fall
due from month to month until the end of the lease, and the rental hereunder
shall only be reduced by the amount that remains after cash revenues obtained by
HIGH TEST HAY, LLC from the use or leasing of the Water Rights have been applied
to attorney fees, costs of repossession, costs of proceeding before the State
Engineer to reestablish beneficial uses of the water, costs incurred under this
Agreement, and costs of equipment, labor and engineering needed to apply the
water to beneficial use.
 
 
 
 
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 5

 
 
8.
 Miscellaneous Provisions

 
 
8.1
 Notices.

 
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been properly given when delivered in person
to the person to whom the notice is directed or three days after deposit in the
United States mail, certified mail, return receipt requested (addressee only),
first-class postage prepaid, postmarked no later than three days prior to the
effective day of the notice, or by telegram, cable, or acknowledged telefax,
charges prepaid, to the party addressed (or to such other address or attention
as the party to be given such notice may designate by notice to the other party
in the manner herein prescribed) as follows:
 
If to HIGH TEST HAY, LLC:
Mark Dowers
HC 76 Box 36006
Tonopah, NV 89049
 
If to STAR GOLD:
Lindsay Gorrill, Chairman
Star Gold Corporation
611 East Sherman Avenue
Coeur d’Alene, ID 83814
 
 
8.2
 Sharing of Documents.

 
HIGH TEST HAY, LLC shall furnish STAR GOLD, and STAR GOLD shall furnish HIGH
TEST HAY, LLC with copies of all papers it submits to the State Engineer or any
other tribunal with respect to the Water Rights at the same time it serves the
papers upon parties to a proceeding or files them, whichever is earlier.
 
 
8.3
 Inspection of Facilities.

 
HIGH TEST HAY, LLC or an agent of its choosing may upon reasonable notice
inspect the facilities of STAR GOLD for use in management of Water Rights.
 
 
8.4
 Applicable Law.

 
This Agreement shall be construed under the laws of the state of Nevada. Except
as otherwise provided herein, all remedies at law, in equity, by statute, or
otherwise shall be cumulative and may be enforced concurrently therewith or from
time to time and the election of anyone or more shall not constitute a waiver of
the right to pursue other available remedies.
 
 
8.5
 Waiver.

 
Forbearance in enforcing any remedy granted by this Agreement shall not be
deemed a waiver thereof nor shall it be the basis of an inference that a party
hereto has waived any provision hereof or that a party has waived a remedy
available at law or in equity. No consent by any party to any departure from
here shall be effective unless in writing, and then only to the extent stated in
such writing. No notice in any particular circumstance shall entitle a party to
notice in the same or similar circumstance unless notice is required hereunder.
 
 
8.6
 Taxes.

 
STAR GOLD shall pay all taxes imposed upon the Water Rights during the term
hereof.
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 6

 
 
 
8.7
 Entire Agreement.

 
This Agreement merges all previous negotiations between the parties hereto,
supersedes all prior discussions and correspondence between the parties, and
constitutes the entire Agreement and understanding between the parties with
respect to the subject matter of this Agreement. No alteration, modification, or
change of this Agreement shall be valid except by a written instrument executed
by the parties.
 
 
8.8
 Captions.

 
The captions of this Agreement are for convenience only and shall not control or
affect the meaning or construction of any of the provisions of this Agreement.
 
 
8.9
 Expenses of Enforcement.

 
If any party starts an action to enforce any provision of this Agreement or for
damages by reason of an alleged breach hereof, the court shall award the
prevailing party judgment for all costs and expenses, including reasonable
attorney’s fees and costs, incurred in connection with such action, to be paid
by the other party hereto.
 
 
8.10
 Pronouns.

 
In this Agreement, the singular shall include the plural, the plural the
singular, and the use of any gender shall include all genders.
 
[signature page to follow]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 7

 
 
[signature page to Star Gold Corp.-High Test Hay, LLC Water Rights Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective once both parties have signed and delivered signed copies to one
another.
 
 
Star Gold Corp. of Coeur d’Alene, ID
 
 
 
 
By 
(-s- Kelly J. Stopher) [sg012_v1.jpg]
 
Name Kelly J. Stopher
Title Chief Financial Officer
 
Date
           9/25/2017
 
 
 
 
HIGH TEST HAY, LLC of Tonopah, NV
 
 
 
 
By 
(-s- Mark Dowers) [sg013_v1.jpg]
 
Name  Mark Dowers

 
Title
Member
 
Date
       9/13/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Water Rights Option and Lease Agreement
 8

 
 
STATE OF WASHINGTON
)
 
: ss.
COUNTY OF SPOKANE
)
 
 

On this 25 day of September, 2017, personally appeared before me Kelly J.
Stopher, personally known to me to be the authorized representative of STAR GOLD
CORP. of Coeur d’Alene, ID, who acknowledged to me that he signed the foregoing
instrument as Authorized Agent for said Corporation for the purposes stated
herein.
 
(STAMP) [sg014_v1.jpg]
(GRAPHICS) [sg015_v1.jpg]

 
NOTARY PUBLIC
Residing at: Spokane

 
My Commission Expires:
            4/3/2020

 
 
 
STATE OF NEVADA
)
 
: ss.
COUNTY OF NYE
)
 
 

On this 13th day of September, 2017, personally appeared before me Mark Dowers,
personally known to me to be the authorized representative of HIGH TEST HAY,
LLC, LLC of Tonopah, NV, who acknowledged to me that he signed the foregoing
instrument as Authorized Agent for said LLC, that the seal impressed on the
within instrument is the seal of said LLC, and the said Mark Dowers acknowledged
to me that said LLC executed the same.
 
 
(GRAPHICS) [sg016_v1.jpg]
 
NOTARY PUBLIC
Residing at: Tonopah, NV

 
My Commission Expires:
            12/7/2018

 
(GRAPHICS) [sg017_v1.jpg]
 
Water Rights Option and Lease Agreement
 9

 
 
EXHIBIT A
 
Water Rights of HIGH TEST HAY, LLC to be leased by STAR GOLD
 
HIGH TEST HAY, LLC is the current owner of the following Underground water
rights located in the State of Nevada in Nevada Hydrographic Area No. 149 -
Stone Cabin Valley, and plans on leasing them to Star Gold Corporation per the
terms of this Agreement:
 
Nevada Water Right Permits:
 
Permit 77999 – 768 AFA
Portion of Permit 82515 - 120 AFA
 
TOTAL = 888.00 AFA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Water Rights Option and Lease Agreement
 A-1
